DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/22 has been entered.

Response to Amendment
3.	The rejection of Claim 23 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 11/18/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 16, 19, 20, 23-25, and 27-37 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Final Rejection filed 11/18/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 16, 19, 20, 23-25, and 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1).
	Regarding Claims 16, 19, 20, 23-25, and 27-31, Yokoyama et al. discloses the following compound:

    PNG
    media_image1.png
    360
    412
    media_image1.png
    Greyscale

(page 23).  Yokoyama et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    234
    366
    media_image2.png
    Greyscale

where Ar2-3 = substituted or unsubstituted aromatic heterocyclic group ([0024]-[0025]); such heterocyclic groups include benzothienyl, dibenzothiophenyl, or dibenzofuranyl, among others ([0037]).  However, Yokoyama et al. does not explicitly disclose a compound that fully reads on Applicant’s Formula (3), particularly in regards to the nature of Ar3.  Nevertheless, it would have been obvious to modify Compound 81 as disclosed by Yokoyama et al. (above) such that Ar1-2 = phenyl, Ar3 = Applicant’s Formulae (2a) and any one of Applicant’s Formulae (2a-4) to (2a-9) (with R = hydrogen, X = O or S, m = n = p = 0, and where the dibenzofuran or dibenzothiophene group is 1 = straight-chain alkyl having 1 carbon atom (methyl) of Applicant’s Formulae (3) and (3b).  The motivation is provided by the fact that the modification merely involves the exchange of one group (benzothienyl) for a functional equivalent (dibenzofuranyl or dibenzothiophenyl) selected from a highly finite list as taught by Yokoyama et al, the latter of which also has a highly limited set of open bonding positions to the nitrogen atom, thus rendering the production predictable with a reasonable expectation of success.
	Yokoyama et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds as (phosphorescent) host material ([0055], [0074], [0085]).

	Regarding Claims 32-37, Yokoyama et al. discloses another embodiment:

    PNG
    media_image3.png
    319
    413
    media_image3.png
    Greyscale

(page 9).  However, Yokoyama et al. does not explicitly disclose a compound that fully reads on any one of Applicant’s Formulae (3a) and (3b), particularly in regards to the connection point of the 9,9’-dimethylfluorenyl group (corresponding to Ar3) to the 1 = phenyl, Ar2 = biphenyl, Ar3 = any one of Applicant’s Formulae (2a-1) to (2a-3) (with R1 = straight-chain alkyl having 1 carbon atom (methyl)), and R1 = straight-chain alkyl having 1 carbon atom (methyl) of Applicant’s Formula (3b).  The motivation is provided by the fact that the modification merely involves change in the bonding position of the 9,9’-dimethylfluorenyl group to the nitrogen, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Yokoyama et al.’s formula (1), thus rendering the production predictable with a reasonable expectation of success.
	Yokoyama et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds as (phosphorescent) host material ([0055], [0074], [0085]).

Response to Arguments
9.	The Applicant argues on pages 8-12 for unexpected results to overcome the cited prior art Yokoyama et al.  Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data is not commensurate with the scope of the claims.  
With respect to Claim 16, notice that the tested compounds are highly limited in the scope with respect to the nature of the variable substituent groups.  For example, all of the Applicant’s tested inventive compounds comprise Ar3 with R = hydrogen only (with the exception of compound 9e (with one R = phenyl)) and [R]m = hydrogen (only) of Applicant’s Formulae (2a)-(2c); this is in contrast to the rather broad scope of R which 3 group (which in turn broadens the scope of Ar2 which can also be substituted by “one or more nonaromatic R radicals”).  A compound that is fully encompassed by Applicant’s Formula (3) with, say, having every R = branched alkyl group having 6 carbon atoms would have properties which could not be reasonably extrapolated from the Applicant’s data.
	With respect to Claim 32, Applicant’s Formulae (3a) and (3b) comprises R1 which can be a phenyl group (producing 9,9’diphenylfluorenyl), producing a compound with properties that cannot be reasonably extrapolated from the Applicant’s limited data; the claim allows other combinations which produces compounds with properties that also cannot be reasonably extrapolated (for instance, a compound with R1 = phenyl and Ar1-2 = fluorenyl).  
	It should be noted that the problems with the Applicant’s data as stated above are not exhaustive.  

10.	The Applicant further argues on page 12 that the modifications as proposed by the Office has been based on hindsight knowledge.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 2-3 = substituted or unsubstituted aromatic heterocyclic group ([0024]-[0025]); such heterocyclic groups include benzothienyl, dibenzothiophenyl, or dibenzofuranyl, among others ([0037]).  The modification to arrive at the Applicant’s inventive compound merely involves the exchange of one group (benzothienyl) for a functional equivalent (dibenzofuranyl or dibenzothiophenyl) selected from a highly finite list as taught by Yokoyama et al. (and also envisioned from the scope of Yokoyama et al.’s general formula).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAY YANG/Primary Examiner, Art Unit 1786